IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-87,085-03


                     EX PARTE RUTHEN JAMES WEEMS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2015-229-C2C IN THE 54TH DISTRICT COURT
                           FROM MCLENNAN COUNTY


       Per curiam.

                                          ORDER

       Applicant was convicted of one count of aggravated assault and one count of unlawful

possession of a firearm and sentenced to life and ten years’ imprisonment respectively. The Tenth

Court of Appeals affirmed his convictions.       Weems v. State, No. 10-17-00404-CR (Tex.

App.—Waco April 10, 2019)(not designated for publication).

       The Court received this writ application on January 13, 2020. On February 26, 2020,

this Court dismissed it as subsequent. T EX. C ODE C RIM. P RO. Art. 11.07, sec. 4. However,

it has now come to the Court’s attention that Applicant’s prior habeas application should

have been dismissed, not denied. Due to that error, this application would no longer be
                                                                                                       2

considered subsequent and should be addressed on the merits. Accordingly, the Court

withdraws its prior ruling which dismissed this application without written order, reopens the

application, and enters this order remanding the application.

        Applicant contends, among other things, that trial counsel was ineffective in sixteen different

grounds.    Applicant has alleged facts that, if true, might entitle him to relief. Strickland v.

Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is

the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to all of Applicant’s claims of ineffective counsel. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s. The trial court shall

also make a ruling on Applicant’s request to exceed the page limits for his memorandum of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.




Filed: April 29, 2020

Do not publish